DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this office action.
Information Disclosure Statement
The information disclosure statement filed 10/09/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because entry no 5 in page 3 is missing a date.
 It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-17 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10,521,255 Although the claims at issue are not identical, they are not patentable distinct from each other because the patent discloses all the limitation of the application except some word and terms modification, for example mapping of claims 1 from the application and claim 1 of the patent is as follow: same or corresponding limitation have same cues in each side of the table.
Application:16/596,965
Patent: 10,521,255
1. A method for modifying programs, the method comprising:
 




determining, by one or more computer processes, a relationship between a program and a change of an environmental factor related to a user of the program within a vicinity of the user, 






wherein determining the relationship between the program and the change of the environmental factor comprises: 

creating, by one or more computer processors, a score based on the relationship to the change in the environment and a future program instruction to manifest the change in the environment in the program; and determining, by one or more computer processors, that the score exceeds a threshold number of similarity; 

identifying, by one or more computer processors, one or more alternate future program instructions that the program can follow; 

determining, by one or more computer processors, a program instruction incorporating a change in a virtual environment similar to the change of the environmental factor from the one or more alternate future program instructions based upon the determined relationship and the change of the environmental factor; 

and generating, by one or more computer processors, the determined program instructions for the program based at least in part on the determined relationship and the change of the environmental factor.


identifying, by one or more computer processors, an environmental factor in a vicinity of the user; identifying, by one or more computer processors, a change of the environmental factor related to the user of the program; 










creating, by one or more computer processors, a score based on the relationship to the change in the environment and a future program instruction to manifest the change in the environment in the program: and determining, by one or more computer processors, that the score exceeds a threshold number of similarity, 

identifying, by one or more computer processors, one or more alternate future program instructions that the program can follow; 

determining, by one or more computer processors, a program instruction incorporating a change in a virtual environment similar to the change of the environmental factor from the one or more alternate future program instructions based upon the determined relationship and the change of the environmental factor; 

and generating, by one or more computer processors, the determined program instructions for the program based at least in part on the determined relationship and the change of the environmental factor.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being un-patentable over Burke et al (US PG-Pubs 2014/0100030) hereinafter “Burke” in view of Stafford et al (US PG-Pubs 2015/0094142) hereinafter “Stafford”.

As per claim 1, Burke discloses a method for modifying programs, the method comprising: 
determining, by one or more computer processes, a relationship between a program and a change of an environmental factor related to a user of the program within a vicinity of the user:
[0016] FIG. 1 is a conceptual diagram that illustrates an example of adapting gaming content based on environmental input, according to some embodiments. In FIG. 1, a wagering game system ("system") 100 includes a wagering game machine 160. The wagering game machine 160 is within a wagering game venue, such as a casino. The wagering game machine 160 is configured to sense the environment around the wagering game machine 160 and generate output based on the environment. For example, the The sensing mechanisms can detect the environmental inputs continuously and automatically and, based on the detection of the environmental inputs adapt gaming content.
[0014] “In some embodiments, adapting gaming content can include recommending, selecting, generating, or modifying content that would cause the wagering game machine to stand out from its environment or make the wagering game machine more appealing to use”.

determining, by one or more computer processors, a program instruction incorporating a change in a virtual environment similar to the change of the environmental factor from the one or more alternate future program instructions based upon the determined relationship and the change of the environmental factor;
[0040] Coordinate gaming content based on environmental input. In some embodiments, the system can detect environmental input from various locations within a gaming venue and, based on the those environmental inputs generate a casino map of the environment and/or coordinate content presentations of content at the various locations within the gaming venue….”;

generating, by one or more computer processors, the determined program instructions for the program based at least in part on the determined relationship and the change of the environmental factor:
[0042] In some embodiments, the wagering game server 450 generates the timing pattern 445 for presentation via the nodes by detecting a presentation pattern of content within the environment and generating the timing pattern 445 based on the presentation pattern. For example, in some embodiments, the wagering game server 450 receives environmental input regarding content presented by overhead lighting or emotive lighting fixtures within a casino. The presentation pattern, for example, may include a sequence of flashing lights that indicate that a The wagering game server 450 analyzes the environmental input and generates the timing pattern 445 to match a timing of the sequence of flashing lights. Thus, the wagering game server 450 generates a coordinated content presentation that conforms to a pattern already presented within the environment. Presentation patterns can include patterns related to light, sound, graphics, or any other type of content that is presented in a way that changes with time according to a pattern or sequence. 
 But not explicitly:
wherein determining the relationship between the program and the change of the environmental factor comprises:
 creating, by one or more computer processors, a score based on the relationship to the change in the environment and a future program instruction to manifest the change in the environment in the program:
determining, by one or more computer processors, that the score exceeds a threshold number of similarity:
identifying, by one or more computer processors, one or more alternate future program instructions that the program can follow:
Stafford discloses:
creating, by one or more computer processors, a score based on the relationship to the change in the environment and a future program instruction to manifest the change in the environment in the program:
[0010] “The execution causes interactive game scenes of the game to be rendered on a display portion of a head mounted display worn by a user. A change in position of the HMD worn by the user, is detected, while the user is interacting with the game. The change in position of the HMD is evaluated. A signal is generated when the change exceeds a pre-defined threshold value, based on the evaluation.”


[0011] “The evaluation causes a signal to be generated when the change exceeds a pre-defined threshold value. When the signal is generated, data is sent to interrupt the interactive scenes being rendered on the display portion of the HMD.

 identifying, by one or more computer processors, one or more alternate future program instructions that the program can follow:
[0010] “When the signal is generated, data is sent to interrupt the interactive scenes being rendered on the display portion of the HMD. The data sent to the HMD provides descriptive context for the signal”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Sttaford into teachings of Burke to provide a safe playing experience while evaluating changes around the user and adapting the content presented via game machine based on characteristic of other content presented in the environment around the user. Furthermore to automatically provide appropriate content and/or data to adjust/interrupt content rendered on the display portion, to enable the user to fully immerse or slowly release from the video game to avoid disorienting the user, or make the game machine more appealing to use and stand out from its environment.

As per claim 2, the rejection of claim 1 is incorporated and furthermore Burke discloses:

[0042] “The wagering game server 450 analyzes the environmental input and generates the timing pattern 445 to match a timing of the sequence of flashing lights. Thus, the wagering game server 450 generates a coordinated content presentation that conforms to a pattern already presented within the environment. Presentation patterns can include patterns related to light, sound, graphics, or any other type of content that is presented in a way that changes with time according to a pattern or sequence. 
 
As per claim 3, the rejection of claim 1 is incorporated and furthermore Burke discloses:
wherein, the change of the environmental factor comprises one or more of an audio and a visual change to a physical environment surrounding the user:
[0015]” Some embodiments are further directed to adapt gaming content to the environmental input (e.g., audio content, visual content, textual content, etc.) based on the environmental input”;  
[0028]” In FIG. 2, the flow 200 begins at processing block 202, where a wagering game system ("system") detects environmental input from an environment surrounding a wagering game machine”;

As per claim 4, the rejection of claim 1 is incorporated and furthermore Burke discloses:
wherein generating the determined program instructions for the program comprises: identifying, by one or more computer processors, a preselected instruction for the program based upon the change of the environmental factor:
[0016] “In FIG. 1, a wagering game system ("system") 100 includes a wagering game machine 160. The wagering game machine 160 is within a wagering game venue, such as a casino. The to sense the environment around the wagering game machine 160 and generate output based on the environment.

 wherein the preselected instruction for the program is selected based upon a similarity of the relationship between the change of the environmental factor and the preselected instruction for the program:
[0033] “The system further detects an identity of the patron 140 and looks up, in a player account, a listing of preferences for the player. Within the preferences, the system 100 determines that the patron 145 prefers bright colors, or, more specifically, prefers bright colors with a reddish hue (e.g., bright red, bright orange, and light purple) to other bright colors such as yellow, light blue, or light green”;

 and generating, by one or more computer processors, the one or more instructions for the program based upon the preselected instruction for the program:
[0033] “Further, the system 100 analyzes available content and determines, based on descriptive tags associated with content stored in a content data store, that, for an attract mode, content is available with primarily red colors or orange colors”;  



As per claim 5, the rejection of claim 1 is incorporated and furthermore Burke discloses:
wherein generating the determined program instructions for the program comprises: identifying, by one or more computer processors, one or more details related to a virtual environment produced by the program:
[0037]”In another example, the wagering game machine 360 presents wagering game content 320 (e.g., a bonus game) that includes objects that appear similar to environmental objects visible in the environment that surrounds the wagering game machine 360.” 

determining, by one or more computer processors, whether the environmental factor is similar to one or more details related to the virtual environment:
[0037] “ The wagering game machine 360 analyzes the content and determines, from the content, that a poker tournament is going to occur at a given time and date. The wagering game machine 360 queries one or more devices within the system 300 to identify the poker tournament and determine details regarding the tournament. Based on the details about the tournament, the system 300 detects that a player associated with the wagering game machine 360 (e.g., a player who is logged in to the wagering game machine 360 via a player account), is qualified to enter the tournament.

and in response to determining that the environmental factor is similar to one or more details related to the virtual environment, generating, by one or more computer processors, the one or more instructions for the program to replicate the environmental factor in the virtual environment:
[0037] “For instance, within the wagering game content 320, the wagering game machine 360 presents virtual pillars 322 that appear similar in appearance to pillars 310 and a virtual pattern 323 that appears similar to a wallpaper pattern 312. The virtual pillars 322 integrate with wagering game elements, such as virtual slot reels 307 (i.e., the virtual slot reels 307 appear to scroll within the virtual pillars 322). “  

As per claim 6, the rejection of claim 1 is incorporated and furthermore Burke discloses: 
identifying, by one or more computer processors, one or more details related to a virtual environment produced by the program: 
[0041] “Thus, the timing pattern 445 for presentation of the light show is coordinated between the nodes associated with groupings 431, 432, and 433; 
See Burke fig. 3

 [0046] “Further, in some embodiments, the system 400 communicates with a rules store to determine whether content presented via any one of the wagering game machines 460, 461, 462, 463, 464, and 465 would conflict with presentation rules for the gaming environment, a wagering game manufacturer, a casino, etc. If, for example, the system 400 determines to present a first color to contrast with a second color, as described in various examples previously, the system 400 can determine whether a casino color code would prohibit the use of certain highly contrasting colors, brightness levels, sound levels, etc., for certain situations (e.g., at certain times of day, when a certain density of patrons are within the environment, etc.)”.
Examiner interpretation:
In order to replicates the environmental factor in the virtual world, rule has to be checked first. Check first if it is permitted to reproduce the same factor in the virtual world. For example in paragraph [0036] of Burke the architectures is replicated in the virtual world (pillars, floor, carpet within the casino)by presenting matching color, but in paragraph [0046] Burke emphasizes that in order to present those colors: CHECK FIRST AGAINST THE RULE IF IT IS PERMITTED OR NOT.

Claims 7,  8, 9, 10, 11 12, are the computer program product claim corresponding to method  claims 1, 2, 3, 4,  5, 6, and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3, 4, 5, 6 above. 
Claims 13, 14, 15, 16, 17 are the computer system claim corresponding to method claims 1, 2, 4, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 4, 5, 6,  above.

Pertinent art:
US 20140128146 A1


US9596568B1

Approaches are described for controlling and filtering the display of content by computing devices. In particular, a mobile computing device can adjust the playing of media content (e.g., audio, video, images, games, and ringtones) according to situational appropriateness and other environmental factors occurring around the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BRAHIM BOURZIK/           Examiner, Art Unit 2191                                                                                                                                                                                             

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191